Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S STATEMENT
‘The instant Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
The instant application 16/711,480 filed on 12/12/2019 is a continuation of 14/376,398, (abandoned), a national stage entry of  PCT/EP2013/052181 filed 2/04/2013 and claims benefit of EP12153850.8.  
The Amendment filed 6/03/2022 in response to an Interview conducted with the attorney on 6/2/2022 is acknowledged and has been entered.  

Claims 1 and 6 are allowed. 

The following is an examiner’s statement of reasons for allowance: The closest prior art is Schimidt-Bleek et al.  (Cell Tissue Res  7/2011, 347;567-573, IDS Reference) and Strioga et al (Immunology,2011,134,17-32, IDS Reference).
Schimidt-Bleek et al.  teach throughout the publication and especially in Figure 1, determining the frequency i.e. percentages of immune cell subpopulations in relation to a standard as for example CD8+ in samples from normal and delayed healing subjects in the animal model which reads on comparison to a standard, 60 hours after osteotomy surgery, using a FACS analysis performed with a BD FACS Caliber and a software which reads on the instant system wherein higher cytotoxic cell percentages are detected under delayed  bone healing conditions indicating longer pro-inflammatory processes suggesting that there are unfavorable immune cells and factors participating in the initial healing phase (Abstract) and that the initial inflammatory phase is prolonged leading to delayed healing (page 568 left last paragraph) and wherein such prolonged inflammation is mirrored in the tissues adjacent to the bone hematoma.
Schimidt-Bleek et al.  do not teach further determining the CD57 cells and limitations of steps c and d. This deficiency is not remedied by Strioga et al
Strioga et al teach throughout the publication and especially in Abstract, chronic antigenic stimulation leads to gradual accumulation of late differentiated antigen specific cells within the CD8 T-cell compartment that are defined as CD8+CD57+ wherein such subpopulation plays a significant role in diseases associated with chronic immune activation as for example chronic infections, autoimmune diseases, cancer and also plays a significant role in age related changes in the immune status. 
However, the combination of  Schimidt-Bleek et al.  and Strioga et al  does not teach or suggest  a method of treatment as claimed comprising c. identifying the subject as having an elevated probability for delayed fracture healing within 18 weeks post-surgery  when the frequency of the subpopulation of CD28- CD57+, or CD57+ is least 30 % of the CD8+ cells in the blood sample, wherein delayed fracture healing comprises reduced physical function as compared to normal healing for treatment. The instant claimed methods recite a distinct combination of active method steps that is free of the prior art.  
In addition, the amended claim integrates judicial exceptions into a practical application of treating with particular treatment sufficient to amount to significantly more than the judicial exceptions.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798. The examiner can normally be reached Monday, Thursday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641